Case 1:17-cv-06404-BMC-SMG Document 187 Filed 10/03/18 Page 1 of 2 PageID #: 3905



  Brian L. Grossman
  BALESTRIERE FARIELLO
  225 Broadway, 29th Floor
  New York, New York 10007
  Telephone:     (646) 912-8462
  Facsimile:     (212) 208-2613
  brian.grossman@balestrierefariello.com
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  HILLARY LAWSON, KRISTINA
  HALLMAN, STEPHANIE CALDWELL,                            Case No.: 1:17-cv-06404
  MOIRA HATHAWAY, MACEY SPEIGHT,
  ROSEMARIE PETERSON, and LAUREN
  FULLER,                                                 PLAINTIFFS’ COUNSEL’S
                                                          MEMORANDUM OF LAW IN
                               Plaintiffs,                SUPPORT OF MOTION FOR LEAVE
                                                          TO WITHDRAW AS COUNSEL FOR
                – against –                               PLAINTIFF CALDWELL AND TO
                                                          REQUEST A CHARGING LIEN
  HOWARD RUBIN, JENNIFER POWERS,
  and the DOE COMPANY.                                    ORAL ARGUMENT REQUESTED

                               Defendants.



         PLEASE TAKE NOTICE that, upon the annexed Plaintiffs’ Counsel’s Memorandum of

  Law in Support of Motion to Withdraw as Counsel for Plaintiff Caldwell and to Request a

  Charging Lien, the October 3, 2018, Declaration of John G. Balestriere with the attached

  exhibits, and upon all pleadings and proceedings heretofore had herein, Plaintiffs will move this

  court in the United States Courthouse, Eastern District of New York, located at 225 Cadman

  Plaza East, Brooklyn, New York 11201, on such a date and time to be determined by the Court,

  for an Order pursuant to Local Rule 1.4.
Case 1:17-cv-06404-BMC-SMG Document 187 Filed 10/03/18 Page 2 of 2 PageID #: 3906



  Dated: New York, New York
         October 3, 2018

                                            By: _____________________________
                                                Brian L. Grossman
                                                BALESTRIERE FARIELLO
                                                225 Broadway, 29th Floor
                                                New York, New York 10007
                                                Telephone:        (646) 912-8462
                                                Facsimile:        (212) 208-2613
                                                brian.grossman@balestrierefariello.com
                                                Attorneys for Plaintiffs




                                        2
